Citation Nr: 1747032	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-25 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include a headache disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to July 1971, with service in Vietnam. In addition, the Veteran served in the National Guard, retiring at the rank of master sergeant in 1992.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

An August 2014 Board decision denied the Veteran's claim for entitlement to service connection for residuals of a TBI, to include a headache disorder. An August 2016 memorandum decision of the Court of Appeals for Veterans Claims (Court) vacated and remanded the Board decision as to entitlement to service connection for residuals of a TBI, to include a headache disorder. This matter is now before the Board for further review. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for residuals of a TBI, to include a headache disorder. In light of the points raised by the memorandum decision, and the Board review of the claims file additional development is warranted. 

In the memorandum decision, the Court found that the October 2012 VA examination and February 2014 supplemental opinion were inadequate as to the Veteran's claim for entitlement to service connection of residuals of TBI, to include a headache disorder. See August 2016 memorandum decision. The memorandum decision noted that the February 2014 opinion was inadequate because the examiner failed to address the Veteran's associated lay statements of record. Specially, the memorandum decision noted that the prior Board remand in January 2014 directed the examiner to review, consider and discuss the Veteran's assertions regarding continuity of symptoms since the in-service explosion, and ongoing headaches since service. In addition, the memorandum decision noted that the February 2014 opinion failed to provide a rationale for the conclusion that the Veteran's current headaches are not the same as those documented in-service. Noting that the examiner failed to describe differences between the Veteran's in-service headaches and his current symptoms, or distinguish these headaches symptoms from each other, or explain the conclusion.

In light of the memorandum decision's findings that the October 2012 and February 2014 VA examination and opinion was inadequate the Board finds that a new VA examination and opinion is warranted. The new medical examination and opinion must address the lay statements of recording regarding ongoing continuity of symptoms and provide a thorough rationale for all conclusions reached. On remand a new VA examination and opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA traumatic brain injury examination with a medical professional of sufficient expertise to determine the Veteran's current residuals of TBI and headaches. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file, all prior opinions, and examining the Veteran, the examiner should answer the following questions:

a. Does the Veteran have a current diagnosis of residuals of a TBI? If so, please identify all associated symptomology.

b. Is it at least as likely as not (a 50 percent probability or greater) that the residuals of TBI are due to service, to include the in-service explosion in Vietnam in October 1969?

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current headaches are due to service, to include the documented in-service explosion and subsequent headaches and ear injuries?

The examiner must provide a complete rationale for all the findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The examiner's attention is invited to the June 2010 private opinion noting TBI residuals and migraines headaches, the 2012 and 2104 VA examination reports, and the April 2014 private opinion noting MRI findings would be compatible with a TBI and recommended further testing, and the August 2016 VA mental health examination report. The examiner's attention is also invited to the Veteran's statements and associated lay statements noting continuity of symptoms since the in-service explosion, and ongoing headaches.  The examiner must note in the opinion that these opinions and lay statements have been considered and reasons for disagreement or lack of weight assigned to them from a medical perspective as a basis for the medical opinion.  

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2. Thereafter, take any additional development action deemed warranted and adjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


